Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-20-00516-CV

                                    Heriberto D. GONZALEZ,
                                             Appellant

                                                 v.

                           Salvador JOHNSON, Sr. and Amy Marshall,
                                         Appellees

                   From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2019CVH002459C3
                         Honorable Victor Villarreal, Judge Presiding

    BEFORE JUSTICE CHAPA, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order denying Heriberto
D. Gonzalez’s motion for summary judgment is REVERSED, and judgment is RENDERED that
Salvador Johnson, Sr. and Amy Marshall take nothing against Heriberto D. Gonzalez. Costs of
appeal are taxed against Salvador Johnson, Sr. and Amy Marshall.

       SIGNED October 27, 2021.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice